Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered November 14, 2006, convicting him of rape in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his plea was not knowing, intelligent, and voluntary because he was not informed of the impact of his required registration under the Sex Offender Registration Act (Correction Law art 6-C), is unpreserved for appellate review as the defendant failed to move to withdraw his plea on this ground (see People v Ross, 52 AD3d 624 [2008], lv denied 11 NY3d 741 [2008]; People v Rodriguez, 51 AD3d 1043 [2008]; People v Nash, 48 AD3d 837 [2008]). In any event, the contention is without merit (see People v Vere, 44 AD3d 690 [2007]).
*920The defendant’s contention that he was denied the effective assistance of counsel, thereby rendering his plea involuntary, involves matter dehors the record, which cannot be reviewed on direct appeal (see People v DeLuca, 45 AD3d 777 [2007]; People v Herdt, 45 AD3d 698 [2007]; People v Rusielewicz, 45 AD3d 704 [2007]). Fisher, J.P., Lifson, Covello and Balkin, JJ., concur.